UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): November 10, 2008 WaferGen Bio-systems, Inc. (Exact name of registrant as specified in its charter) Nevada 333-136424 20-3699764 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) Bayside Technology Center 46531 Fremont Blvd. Fremont, CA 94538 (Address of principal executive offices) (Zip Code) (510)651-4450 Registrant’s telephone number, including area code Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): *Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) *Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) * Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) * Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 2.02. Results of Operations and Financial Condition. On November 10, 2008, WaferGen Bio-systems, Inc. (the "Registrant") issued a press release with respect to its earnings for its most recently completed fiscal quarter (the "Earnings Release"). The Earnings Release and related attachments are annexed as Exhibit99.1 hereto and are hereby incorporated herein and made a parthereof. Theinformation in this Item 2.02 and in Exhibit 99.1 shall not be deemed to be"filed" for purposes of Section 18of the SecuritiesExchange Act of 1934, as amended (the "Exchange Act"), or otherwise subject to the liabilities of that section, unless the Registrant specifically incorporates it by reference into a filing under the Securities Act of 1933, as amended, or the Exchange Act. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description 99.1 Press release issued on August 13, 2008 by WaferGen Bio-systems, Inc. Condensed Consolidated Balance Sheets (Unaudited) September 30, 2008, and December 31, 2007 Condensed Consolidated Statements of Operations (Unaudited) Three and Nine Months Ended September 30, 2008 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WaferGen Bio-systems, Inc. Date: November 12, 2008 By: /s/ Amjad Huda Amjad Huda Chief Financial Officer 3
